Title: From George Washington to Major General Joseph Spencer, 17 January 1777
From: Washington, George
To: Spencer, Joseph



Dear Sir
Head Quarters Morristown 17th Jany 1777

By Accounts just recd by a person who came out of New York a few days and other corroborating Circumstances, it looks as if the Enemy intended to withdraw their force from Rhode Island again, and make a junction of their whole Army, in this province. If this Event should happen, you will probably find an Opportunity of falling upon their rear in their Embarkation, which is an advantage that should be improved to the utmost.
Should the Enemy evacuate Rhode Island and fall down the sound towards New York, you will lose no time in marching immediately with such of the Troops as were before intended to join this Army and as many more as you can possibly collect, and join Genl Heath, who you will in all probability find in the province of New York. But should any alteration of circumstances have made it necessary for him to have passed over into Jersey, you shall have notice where and how to follow. If Business or Accident should delay you, Genl Arnold can in that Case take the command of and conduct the Troops. If the Enemy make this new Junction of their Army, it is undoubtedly with an intent to make a grand push at us before we get our new Levies into the field, you therefore see the Necessity there is of opposing them with as great a force as possible, and I hope you and Genl Arnold will exert yourselves in bringing forward as many Men as you possibly can, and as speedily as you can. The Enemy, by being drove back from most part of the province of Jersey, on which they depended for Subsistance, are much distressed for provision and Forage and unless they make a push to extricate themselves, they must in a manner perish this winter. This is another Reason for making me beleive that they will certainly make some great Effort to make up their late losses. I therefore again press it to you to follow them as expeditiously as possible should they leave Rhode Island. I am Dear Sir Yr most obt Servt.
